Per Curiam.
The record shows that this cause was submitted to the Circuit Court, and after hearing the proofs, the judgment of the Court below was affirmed. Then follows a judgment, from which an appeal was taken to this Court. Attached to this record, but not certified as part of it, there are certain papers, purporting to be the proceedings of the Probate Court of Wabash county, from which it may be supposed that this case originated in that Court, and was tried in the Circuit Court as an appeal. But as these proceedings are not incorporated in the record of the case appealed to this Court, we do not regard them legitimately before us.
In the Circuit Court the plaintiff moved for a new trial. The motion was denied; wherein, it is alleged, there was error. But, as the record does not set out the evidence, or show the ground upon which the cause was decided, we must presume that the Circuit Court ruled correctly.
The judgment is affirmed with costs.